Case 1:21-cv-04861 Documenti1 Filed 03/11/21

William O. Wagstaff III - 041322009
The Wagstaff Firm, P.C.

Attorneys for Plaintiff

75 South Broadway Suite 400

White Plains, New York 10601

(914) 226-3300
william@wagstaff.legal

 

Neal Wiesner - 007942004
Wiesner Law Firm, P.C.
Attorneys for Plaintiff

34 East 23°49 Street - 6% Floor
New York, New York 10010

(212) 732-2225
nwiesner@wiesnerfirm.com

 

Page 1 of 26 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

CAMDEN VICINAGE

MAURICE GORDON,SR. individually and
as Administrator of the ESTATE of
MAURICE GORDON, JR., RACQUEL BARRETT,

Plaintiffs, COMPLAINT

-against-

RANDALL WETZEL, GURBIR SINGH GREWAL, TRIAL BY JURY DEMANDED

individually and in his official
capacity as Attorney General for the
State of New Jersey, PATRICK J.

CALLAHAN, individually and in his Docket No.

official capacity as Colonel of the
New Jersey State Police, the STATE

OF NEW JERSEY, and JOHN/JANE DOES
1-10, being fictitious names for
persons whose identities are presently
unknown, individually and in their
official capacities,

Defendants.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 2 of 26 PagelD: 2

Statement Pursuant To Local Civil Rule 10.1
PLAINTIFFS

MAURICE GORDON, SR. individually and
as Administrator of the ESTATE of
MAURICE GORDON, JR.

4701 Twelfth Avenue South
Petersburg, Florida 33711

RACQUEL BARRETT

24 Colville Terrace - Flat B
Nottingham Hill, London Wii 2BU
United Kingdom

DEFENDANTS

RANDALL WETZEL
608 Ninth Street
Hammonton, New Jersey 08037

GURBIR SINGH GREWAL

Office of The Attorney General

Richard J. Hughes Justice Complex - 8th Floor, West Wing
25 Market Street

Trenton, NJ 08625-0080

PATRICK J. CALLAHAN

New Jersey State Police Headquarters
1040 River Road,

West Trenton, New Jersey 08628-0068

STATE OF NEW JERSEY

Office of The Attorney General

Richard J. Hughes Justice Complex - 8th Floor, West Wing
25 Market Street

Trenton, NJ 08625-0080
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 3 of 26 PagelD: 3

Plaintiffs, by their attorneys, as and for their complaint
against defendants, allege as follows upon information and
belief:

PRELIMINARY STATEMENT

de This action is brought pursuant to 42 USC § 1983.

2. This action arises out of defendants’ violation of the
constitutional and other rights of plaintiffs, more specifically
from an incident where deceased plaintiff Maurice Gordon, Jr.
(hereinafter, “Junior”), a 28-year-old unarmed black male, was
shot in the torso at least six times by defendant Randall

Wetzel, a New Jersey State Trooper, during a traffic stop.

3. Officer Wetzel killed Junior thereby.

JURISDICTION AND VENUE

 

4, This Court has subject matter jurisdiction pursuant to
28 U.S.C. § 1331 because plaintiff alleges violations of the
United States Constitution and under 28 U.S.C. § 1343 because
relief is sought for the deprivation of Plaintiffs’

constitutional rights under color of State Law.

5. In addition to their claims under 42 USC § 1983,
plaintiffs, respectfully bring their supplemental claims

herewith pursuant to 28 USC § 1367.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 4 of 26 PagelD: 4

6. On or about August 21, 2020 a Notice of Claim related
to the incident which underlies this action was duly filed with

the State of New Jersey.

7. Venue in the District Court of New Jersey is proper
under 28 U.S.C. § 1391(b) because a substantial part of the
events giving rise to this action occurred within this district,
and in the Camden Vicinage pursuant to this Court’s Rules and

Practices for the same reason.

PARTIES

PLAINTIFFS

9. MAURICE GORDON JR. (at times herein, “Junior”) was an
unarmed black man who died after being shot in the torso at
least six times by defendant Randall Wetzel, a New Jersey State

Trooper, during a traffic stop.

10. At the time of his death, Junior was employed as a
livery driver and was attending Duchess County Community College
in New York where he studied chemistry in the hope of someday

becoming a teacher.

11. At the time of hist death, he was a resident of the
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 5 of 26 PagelD: 5

City of Poughkeepsie in the State of New York.

12. He had no criminal record.

13. MAURICE GORDON SR. (at times, “Gordon, Sr.) is the

father of Maurice Gordon, Jr.

14. On or about January 21, 2021 he was issued Letters of
Administration of his son’s Estate by the Surrogates Court of

the State of New York.

15. He appears in this action as a plaintiff both

individually, and as Administrator of his son’s Estate.

16. RACQUEL BARRETT is the mother of Maurice Gordon, Jr.

She is a plaintiff in this action.

DEFENDANTS

17. RANDALL WETZEL is a white New Jersey State Trooper
who, inter alia, knowing Junior was unarmed, nevertheless, shot

him six times during a traffic stop.

18. GURBIR SINGH GREWAL is the Attorney General of the
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 6 of 26 PagelD: 6

State of New Jersey with ultimate authority over the New Jersey

State Police which is part of his Office.

19. PATRICK J. CALLAHAN is the Superintendent and

Commander of the New Jersey State Police.

20. STATE OF NEW JERSEY is the governmental authority and

employer of all defendants.

21. JOHN/JANE DOES 1-10 are fictitious names meant to
represent persons, the identities of which are presently unknown
inasmuch as pertinent information and material which would allow
plaintiff to identify these persons and better specify their
conduct has been sequestered from plaintiffs by the Office of
defendant Grewal.

STATEMENT OF FACTS
22. Plaintiffs repeat and reallege the factual allegations

in each paragraph preceding.

23. Because defendant Grewal’s office has refused to
release pertinent information in its possession regarding the
events surrounding Junior’s death, plaintiffs are limited and
impaired in making their factual allegations.

24. On May 22, 2020 at around 3:30 a.m., Junior’s friend
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 7 of 26 PagelD: 7

spoke with the Poughkeepsie, New York Police Department to

report concerns about Junior’s mental state.

25. As was known to his friend, Junior had an unfortunate
history of psychiatric difficulties, although there was no

history of violent expression arising from those difficulties.

26. Although reported, the police were unable to locate

Junior for a wellness check.

27. Around 24 hours later, an off-duty Red Bank Police

Officer (“PO 1") found Junior, who had been traveling southbound

on the Garden State Parkway (“GSP”), in his car stopped in the

middle lane of the highway near Exit 91.

28. Junior’s vehicle had apparently run out of gas.

29. A short time later, an on-duty New Jersey State

Trooper (P.O. 2) came upon Junior and called a tow truck.

30. P.O. 2 returned to the scene around 4:08.

31. At around 4:23, Junior left the scene after receiving

some gas from the tow truck operator.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 8 of 26 PagelD: 8

32. Around 20 minutes later, he was found stopped on the
GSP, this time in the left southbound lane, by P.O. 3, having

again run out of gas near Exit 72.

33. After receiving a ride from a civilian to Wawa where
he purchased a container of gas and returning to his vehicle,

Junior continued his road trip around 5:50.

34. Around 6:13, Junior was stopped near Exit 62 allegedly

for speeding by P.O. 4 (a/k/a herein as John Doe 1).

35. P.O. 4 asked Junior where he was heading and he

responded, “To the end of the video game.”

36. After ticketing Junior, Junior proceeded on his way.

37. Around 6:26 a.m.? on May 23, 2020, Junior was again
Stopped for allegedly speeding as he traveled southbound on the

GSP near Exit 50.

38. The New Jersey State Police Officer that stopped him

 

‘All times set forth herein refer to the corresponding time

on the morning of May 23, 2020 unless otherwise specified.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 9 of 26 PagelD: 9

was defendant Randall Wetzel.

39. Junior’s car was disabled, as he apparently once again

had run out of gas.

40. Around 6:30, Wetzel invited Junior to sit in the back

of his vehicle.

41. Wetzel frisked Junior as Junior, appearing somewhat
disoriented, walked to Wetzel’s police car where he entered the

rear seat.

42. Around 6:56 a.m. Junior asked Wetzel his name, which

Wetzel provided.

43. Wetzel asked Junior if he was feeling okay, and Junior

gave a slight nod in response.

44, Around 7:00 a.m. Wetzel asked Junior if he wanted his

car towed and if he had money for payment or AAA.

45. In response, Junior acknowledged he had money but not
AAA. Wetzel asked Junior if he wanted to leave with the tow

truck driver or if he wanted Wetzel to drop him off.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 10 of 26 PagelD: 10

46. Junior said he would leave the with tow truck.

47. Wetzel explained to Junior that the reason he was
confining him to his police car was that there was a danger

being outside in light of traffic.

48. Around 7:01, in response to Wetzel’s inguiry, Junior

acknowledged he had run out of gas.

49. Throughout his exchanges with Wetzel, Junior appeared

slightly sullen and disengaged

50. At 7:06, Wetzel offered to give Junior a mask which he

accepted.

51. Around 7:07, when Wetzel opened the rear door to give
Junior the mask, Junior exited the police vehicle and was
immediately physically engaged by Wetzel who commanded him

repeatedly to “Get in the car.”

52. This occurred after Junior had been sitting in the
vehicle for 21 minutes.

53. Junior made his way to the back of the vehicle as
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 11 of 26 PagelD: 11

Wetzel pushed and pulled him.

54. When at the rear of the vehicle, Wetzel called for

backup.

55. Junior ran back towards the front of the police car,
closing the rear door as he passed it and attempted to enter the

driver’s side at the front of the vehicle.

56. Wetzel dragged Gordon an estimated 15 to 20 feet
behind the vehicle where he commanded him to get out of the car

which was 15 to 20 feet away.

57. While Junior resisted Wetzel’s dragging and pushing,
he does not appear to have attacked or otherwise defended

himself.

58. When Wetzel released Junior around 20 feet behind the

vehicle, Wetzel sprayed him with pepper spray.

599. While Wetzel continued to command Junior to get out of
the vehicle which was 20 feet away from him, at no time did he
command him to get down on the ground, put his hands up, freeze

or tell Junior he was under arrest.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 12 of 26 PagelD: 12

60. As he again called for another unit, Junior jogged

back towards the vehicle.

61. Junior was again dragged out of the front sear towards
the rear of the vehicle by Wetzel who, as he wrestled with

Junior, fired six shot in rapid succession into his torso.

62. This occurred at 7:08.

63. At around 7:08, as Junior lay dying, Wetzel placed

cuffs on the wrists of his limp arms.

64. These cuffs were placed so tightly that, had Junior
survived, he would have sustained permanent physical injury as a

result of their placement.

65. At no time did Wetzel administer or attempt to

administer first aid to dying Maurice Gordon Jr.

66. At around 7:25 a.m., around 17 minutes after Wetzel
fired six shots into Junior’s torso, for the first time since
the shooting first aid for Junior was attempted. By that time,

no pulse was detectable.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 13 of 26 PagelD: 13

67. At no time was Junior told he was under arrest.

68. Notwithstanding the pronounced policy of defendants
Grewal and Callahan, none of the officers involved were wearing

body cams.

69. At the time of these acts, persons of color were more
than three times more likely to be subjected to violence and
injury at the hands of New Jersey State Police Officers than

their white counterparts.

70. The foregoing was true notwithstanding acts of greater

provocation by their white counterparts.

71i. Grewal and Callahan knew or should have known that New
Jersey State Police Officers have a history of racism and

racially disparate enforcement while performing their duties.

72. Grewal and Callahan knew or should have known that New

Jersey State Police Officers have a history of racism and race-

based disparities in the use of force against civilians.

73. Grewal and Callahan knew or should have known that New
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 14 of 26 PagelD: 14

Jersey State Police Officers have a history of racism and race-
based disparities in the use of excessive force against

Civilians.

74. Grewal and Callahan knew or should have known that New
Jersey State Police Officers have a history of racism and race-

based disparities in the use of deadly force against civilians.

75. Grewal and Callahan failed to protect Junior by
ensuring that appropriate safeguards were in place, and
sufficient training was given, to protect citizens of color
against disparate or racially-biased actions including, in this

case, the use of deadly force.

FEDERAL CLAIMS FOR RELIEF
FIRST CAUSE OF ACTION - ON BEHALF OF ESTATE

(Against Wetzel for Use of Excessive Force)

76. Plaintiffs incorporate the allegations contained in
the previous paragraphs of this Complaint as if fully set forth

herein.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 15 of 26 PagelD: 15

77. At the time of the incident complained of herein,
Wetzel was an employee of the State of New Jersey and acted

under color of law as a police officer.

78. The aforesaid actions of Wetzel were unreasonable, and
the use of force was excessive, depriving decedent Maurice
Gordon Jr. of rights, privileges, and immunities secured by the
Fourth Amendment of the United States Constitution as well as
his right to substantive due process under the Fifth and

Fourteenth Amendments.

As a result thereof, Junior was subjected to assault,

battery, conscious pain and suffering, and death.

SECOND CAUSE OF ACTION — ON BEHALF OF ESTATE
(Monell Claims Against the State of New Jersey and
Against Gurbir Singh Grewal and Patrick J. Callahan,

individually and in their official capacities)

79. Plaintiff incorporates the allegations contained in
the previous paragraphs of this Complaint as if fully set forth

herein.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 16 of 26 PagelD: 16

80. Defendants, knowing that persons of color were three
times or more likely to be subjected to violence by New Jersey
State Police Officers, even where there was less provocation
precipitating such violence than from their white counterparts,
failed to take reasonable steps to protect persons of color,

including the decedent, from this disproportionate violence.

The injuries sustained by Maurice Gordon Jr. were the
result of a policy, practice, custom, and/or usage of defendants
in hiring and/or retaining officers without properly screening
such employees as to racial animus and propensity for violence
or failing to adhere to such policies as they may have regarding

these issues.

81. The injuries sustained by Maurice Gordon, Jr., were
the result of a policy, practice, or custom of the State of New
Jersey of failing to investigate, discipline, or retrain police
officers who had engaged in prior acts of excessive force and
racially motivated conduct or behaviors, or track interactions
in a meaningful way to alert the State of persistent bad actors
in light of the States well-documented issues with racial

profiling.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 17 of 26 PagelD: 17

82. The injuries sustained by Maurice Gordon, Jr., were
the result of the failure of the State of New Jersey to have
policies for appropriately responding to civilians/motorists

having health emergencies or emotionally disturbed persons.

83. The injuries sustained by Maurice Gordon, Jr., were
the result of the failure of the State of New Jersey to train
its police officers how to appropriately respond to
civilians/motorists having health emergencies or emotionally

disturbed persons.

84. The injuries sustained by Maurice Gordon, Jr., were
the result of the failure of the State of New Jersey to
adequately train its officers to properly engage in a continuum
of force, including the use of physical force, deadly force, and
tasers or to properly equip such officers to allow such

engagement.

85. The injuries sustained by Maurice Gordon, Jr., were
the result of the failure of the State of New Jersey to
adequately train its officers to prevent biases which lead to
the disproportionate use of force - and use of disproportionate

force - against persons of color.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 18 of 26 PagelD: 18

86. As a result of the aforementioned policies, practices,
custom, usages, and failures of the defendants, and its
deliberate indifference to its duty to have such policies to
ensure the safety and equal treatment of persons of color using
its roadways, Maurice Gordon, Jr. sustained the injuries and

deprivations aforementioned.

STATE CLAIMS FOR RELIEF
THIRD CAUSE OF ACTION - ON BEHALF OF ESTATE

(Against Sgt. Randall Wetzel for Conscious Pain and Suffering)

87 . Plaintiff incorporates the allegations contained in

the previous paragraphs of this Complaint as if fully set forth

herein.

88. Wetzel, without just cause, or provocation, assaulted,
battered, issued vexatious commands, and used deadly physical

force against Maurice Gordon, Jr.

These actions were not justified or warranted under the

circumstances and were unreasonable and unnecessary.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 19 of 26 PagelD: 19

89. As a result, the decedent suffered and experienced
fear, including fear of impending death, severe emotional

distress, and conscious pain, and suffering.

90. The State of New Jersey, the Offices of the Attorney
General and the New Jersey State Police are responsible for the
actions of Sgt. Randall Wetzel that were taken in the scope of

his employment as a police officer.

FOURTH CAUSE OF ACTION - ON BEHALF OF ESTATE
(Against Sgt. Randall Wetzel and The State of New Jersey for

Death by Wrongful Act Pursuant to N.J.S.A. 2A:3 1-1, et seq.)

91. Plaintiff incorporates the allegations contained in
the previous paragraphs of this Complaint as if fully set forth

herein.

B2 Sots Wetzel, acting within the scope of his
employment, caused the death of Mr. Gordon by use of a firearm

without cause or justification.

93. Said actions render him liable for the wrongful death

of Mr. Gordon, Jr.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 20 of 26 PagelD: 20

94. The State of New Jersey is responsible for defendant
Wetzel’s actions taken in the scope of his employment as a

police officer.

FIFTH CAUSE OF ACTION —- ON BEHALF OF ESTATE
(Against Sgt. Randall Wetzel and

The State of New Jersey for Assault and Battery)

95. Plaintiff incorporates the allegations contained in
the previous paragraphs of this Complaint as if fully set forth

herein.

96. The actions of Sgt. Wetzel were intentional,
malicious, and were committed with wanton disregard for the

rights of Mr. Gordon, Jr.

97. The actions of Sgt. Wetzel were unjustified and
unnecessary in the performance of his duties as a police
officer, were unreasonable and unwarranted, and constituted an

excessive use of force.

98. The actions aforesaid constituted unlawful assaults

and batteries upon Mr. Gordon, Jr.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 21 of 26 PagelD: 21

99. As a result of said conduct of Sgt. Wetzel, Mr.
Gordon, Jr. sustained serious and severe injuries, both physical

and emotional.

100. The State of New Jersey is responsible for the actions
of Sgt. Wetzel, as the acts were committed within the scope of

his employment as a police officer.

SIXTH CAUSE OF ACTION - ON BEHALF OF ESTATE
(Against Sgt. Randall Wetzel and

The State of New Jersey for Negligence)

101. Plaintiff incorporates the allegations contained in
the previous paragraphs of this Complaint as if fully set forth

herein.

102. Sgt. Wetzel acting within the scope of his employment
negligently discharged his duties and thereby caused Mr. Gordon,

Jr. to sustain the injuries and deprivations aforementioned.

103. The acts of negligence of Sgt. Wetzel included, but
are not limited to, negligent handling of a firearm, failure to

issue comprehensible and/or proper commands, failure to provide
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 22 of 26 PagelD: 22

first aid, negligent initiation of physical engagement, and

other conduct that was improper under the circumstances.

104. The State of New Jersey is responsible for the
negligence of its officers committed within the scope of their

employment.

105. The State of New Jersey was negligent by failing to
properly train Sgt. Wetzel in how to properly respond to traffic:
stops with apparently emotionally disturbed motorist, or in
failing to take reasonable and adequate measures to ensure the

avoidance of the conduct that occurred.

106. The State of New Jersey was negligent by failing to
train Sgt. Wetzel in the use of tasers, physical force, deadly
force, or the continuum of force, or in failing to take
reasonable and adequate measures to ensure the avoidance of the

conduct that occurred.

107. The aforementioned acts of negligence proximately

cause the injuries sustained by Mr. Gordon, Jr.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 23 of 26 PagelD: 23

SEVENTH CAUSE OF ACTION - ON BEHALF OF MAURICE GORDON, SR. AND
RACQUEL BARRETT

(Against Sgt. Randall Wetzel and The State of New Jersey for

Loss of Consortium Pursuant to Death by Wrongful Act Statute

[IN.J.S.A. 2A:3 1-1, et seg.] and Under Common Law)

108. Plaintiffs incorporate the allegations contained in
the previous paragraphs of this Complaint as if fully set forth

herein.

109. As a result of the aforesaid negligent and bad
conduct, excessive force, and failure to train or protect,
Maurice Gordon, Jr. was wrongfully killed by defendant Wetzel,
leaving behind his surviving father, Maurice Gordon, Sr. and

mother, Racquel Barrett.

110. As a result of the aforementioned conduct, plaintiffs
Mom and Dad lost the pecuniary value of Maurice Jr.’s
companionship, including his advice and guidance, as they grow

older and are entitled to their damages as a result.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 24 of 26 PagelD: 24

PUNITIVE DAMAGES
111. Plaintiff incorporates the allegations contained in
the previous paragraphs of this Complaint as if fully set forth

herein.

112. The acts of defendant Wetzel were willful, wanton,
malicious, and oppressive and were motivated solely by desire a
desire to harm Mr. Gordon, Jr. without regard for his well-being
and were based on lack of concern and ill-will towards Maurice
Gordon, Jr. such acts, therefore, warrant an award of punitive

damages.

The acts of defendant Wetzel were grossly negligent and/or
egregious and such acts, therefore, warrant an award of punitive

damages.

The acts, or failures to act, of defendants were grossly
negligent or reflected an egregious indifference to the lives
and safety of persons of color and reflect a different valuation
of the lives and well-being of persons of color. Such acts,

therefore, warrant an award of punitive damages.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 25 of 26 PagelD: 25

PRAYER FOR RELIEF

 

WHEREFORE, plaintiffs demand judgment against defendants:

A. Permanently enjoining defendants from failing to
take all acts reasonably necessary to ensure that
persons of color are not disproportionately subjected
to violence or slaughter at the hands of New Jersey

State Police Officers;

Bs Awarding compensatory damages in the amount of
fifty million dollars and damages as appropriate on

consortium claims;

Cx Awarding punitive damages in an amount to be

determined by a jury;

D. Awarding costs of this action including attorneys’

fees pursuant 43 U.S.C. § 1988; and

E. Any such other and further relief as this Court

may deem to be proper and just.
Case 1:21-cv-04861 Document1 Filed 03/11/21 Page 26 of 26 PagelD: 26

JURY TRIAL IS DEMANDED

Dated: White Plains, New York
Mareh 11, 2021.

THE WAGSTAFF FIRM, P.C.

 
   
     
   

  

White Plains,
Tel: 914-226-3300
Fax: 914-226-3301
William@Wagstaff.Legal

 

Neal Wiesner

34 East 23°49 Street - 6t Floor
New York, New York 10010

Tel: 212-732-2225
Nwiesner@wiesnerfirm.com

 

Counsel for Plaintiffs
